United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF DEFENSE, FORT
BELVOIR COMMUNITY HOSPITAL,
Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1654
Issued: December 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 25, 2014 appellant filed a timely appeal from a July 10, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty.
FACTUAL HISTORY
On July 1, 2013 appellant, then a 51-year-old patient appointment system assistant, filed
a traumatic injury claim alleging that on June 28, 2013 she sustained injuries to her left leg and
1

5 U.S.C. § 8101 et seq.

right knee. She alleged that while leaving work she twisted her left leg on a floor mat and fell to
her knees as she was walking to her car. Appellant did not stop work. The employing
establishment advised that she was in the performance of duty when the incident occurred.
On July 24, 2013 appellant telephoned OWCP about the status of her claim. OWCP
indicated that her case had not been closed and that it would pay medical treatment up to
$1,500.00. On August 12, 2013 appellant requested authorization for physical therapy.
By letter dated February 18, 2014, OWCP notified appellant that evidence was
insufficient to establish her claim. Appellant was advised to submit a medical report from her
attending physician that included a diagnosis, history of the injury, and an opinion regarding
causal relationship.
In a September 9, 2013 report, Dr. Alan Lo, Board-certified in emergency medicine,
diagnosed back pain. He stated that appellant’s low back pain was radiating down the posterior
portion of her left leg. Dr. Lo further advised that on physical examination he found mild
tenderness to the left paraspinal lumbar as well as tenderness over the sciatic notch.
In a March 5, 2014 response to an OWCP questionnaire, appellant stated that as she was
leaving work and walking to her car in the garage she twisted her left foot on a floor mat and
landed on both knees. She claimed that she got up and called her supervisor to report the
incident. Appellant noted that she felt back pain, pain in her left leg and pain in both knees.
By decision dated April 3, 2014, OWCP denied appellant’s claim because evidence was
insufficient to establish that she had a diagnosed condition in connection with the claimed event.
Appellant subsequently submitted additional medical evidence. In a July 24, 2013 report,
Dr. Melissa A. Yadao, a Board-certified orthopedic surgeon, stated that appellant complained of
knee pain and foot numbness. She stated that appellant fell in the parking lot at work on June 28,
2013 and went to the occupational health clinic the next day. Dr. Yadao noted that on July 9,
2013 appellant began to feel radiating leg pain. She advised that appellant had a history of knee
arthritis, but related that appellant advised that her current pain was different. On physical
examination, appellant had crepitus in both knees. She had decreased lumbosacral range of
motion, positive straight leg raising at 30 degrees and a positive sciatic tension test. Dr. Yadao
diagnosed sacroiliitis and sciatica. She advised that a lumbar spine x-ray revealed normal
alignment, normal disc space, and no bone abnormality. Dr. Yadao referred appellant for
physical therapy.
In an August 20, 2013 report, Dr. Daniel Hampton, a Board-certified orthopedic surgeon
and associate of Dr. Yadao, noted that appellant was experiencing tenderness of the paraspinal
muscles on the left side and decreased range of motion. He diagnosed sacroiliitis and sciatica.
In an October 9, 2013 report, Dr. Yadao noted that appellant’s back pain was improving but she
still had pain upon standing and sitting. She also noted that appellant was experiencing pain and
numbness in the left leg. In a November 6, 2013 report, Dr. Yadao advised that appellant
complained of leg pain, and soreness, but related that her back felt great. On examination, she
noted that appellant walked with a normal gait and straight leg testing was negative. Dr. Yadao
also noted that appellant was not experiencing lumbar, gluteal, or sacroiliac joint tenderness.

2

She diagnosed sciatica and stated that no further treatment was needed. Appellant submitted
several physical therapy reports from August 9 through October 30, 2013.
On April 28, 2014 appellant requested reconsideration. In support of her request, she
submitted an April 24, 2014 report from Dr. Yadao who stated that she treated appellant for
injuries related to a work accident.2 Dr. Yadao noted that appellant related that she injured her
left leg when she fell in the parking lot at work on June 28, 2013. She noted that appellant
related to her that she twisted her left foot and fell on both knees. Dr. Yadao further noted that at
her initial examination on July 24, 2013 appellant had moderate tenderness in the left buttock
region with decreased range of motion, a positive sciatic tension test and straight leg raise.
Appellant also had tenderness over the sacroiliac joint with a negative Gaenslans test. Dr. Yadao
advised that a July 24, 2013 lumbar spine x-ray revealed normal osseous structures and
alignment. She diagnosed sacroiliitis and sciatica. Dr. Yadao opined that the work incident
directly caused appellant’s injury because of the fall, twisting, and direct compression through
her pelvis and sacrum as her knees hit the ground. She also opined that neither appellant’s
underlying rheumatoid arthritis nor knee arthritis appeared to be aggravated by the work-related
accident.
By merit decision dated July 10, 2014, OWCP denied appellant’s claim. It found that the
medical evidence did not establish that her diagnosed conditions were causally related to the
work incident. OWCP stated that it reviewed Dr. Yadao’s July 24, October 9 and November 6,
2013 reports, Dr. Hampton’s August 20, 2013 report, and multiple physical therapy reports
submitted by appellant. It did not address Dr. Yadao’s April 24, 2014 report.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment

2

OWCP received copies of this report on May 2 and 5, 2014.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

incident at the time, place, and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition, and the
specific employment factors identified by the claimant.7
ANALYSIS
The Board finds that the case is not in posture for decision.
On April 3, 2014 OWCP denied appellant’s claim because the medical evidence was
insufficient. Appellant requested reconsideration and submitted several other medical reports,
including Dr. Yadao’s April 24, 2014 report. By decision dated July 10, 2014, OWCP denied
her claim because the medical evidence did not establish causal relationship between the
diagnosed conditions and the accepted work incident. In its decision, it listed certain medical
reports that it reviewed but it did not indicate that it considered Dr. Yadao’s April 24, 2014
report which was first received by OWCP on May 2, 2014. In her April 24, 2014 report,
Dr. Yadao noted diagnoses and offered her opinion relative to the June 28, 2013 work incident
and the diagnosed conditions. However, this report was not considered by OWCP.
In the case of William A. Couch,8 OWCP did not review medical evidence received four
days prior to the issuance of its final decision denying the claim. The Board set aside the
decision and remanded the case for OWCP to consider this evidence fully. The Board explained
that its jurisdiction of a case is limited to reviewing the evidence that was before OWCP at the
time of its final decision,9 and that Board decisions are final as to the subject matter appealed.10
Accordingly, it was critical that OWCP review all evidence relevant to that subject matter and
received by OWCP prior to the issuance of its final decision.
In accordance with the principle set forth in Couch, the Board finds that the case is not in
posture for decision. The Board will set aside OWCP’s July 10, 2014 decision denying
appellant’s claim and will remand the case to OWCP for consideration of the evidence and an
appropriate final decision, with full review rights, on her traumatic injury claim.

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

41 ECAB 548 (1990).

9

See 20 C.F.R. § 501.2(c).

10

Id. at § 501.6(c).

4

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 10, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision of the Board.
Issued: December 19, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

